Citation Nr: 0844317	
Decision Date: 12/23/08    Archive Date: 12/31/08

DOCKET NO.  06-26 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to a combined rating in excess of 20 percent 
for left knee disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

D. Bredehorst




INTRODUCTION

The appellant is a veteran who served on active duty from May 
1985 to March 1988 and from July 1993 to June 2002.  These 
matters are before the Board of Veterans' Appeals (Board) 
from a May 2006 rating decision by the Waco RO that, in 
pertinent part, denied service connection for bilateral 
hearing loss, and continued a combined 10 percent rating for 
left knee disability.  A May 2007 rating decision increased 
the combined rating for the veteran's left knee disability to 
20 percent, effective the date of claim.  He has not 
expressed satisfaction with such rating.  

The matter of the rating for left knee disability is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC. VA will notify the appellant if any action 
on his part is required.


FINDING OF FACT

A hearing loss disability of either ear was not manifested in 
service; sensorineural hearing loss (SNHL) was not manifested 
in the veteran's first postservice year; and it is not shown 
that he has (or at any time during the appeal period has had) 
a hearing loss disability of either ear.  


CONCLUSION OF LAW

Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2008).   






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete 
or substantially complete application for benefits, VA is 
required to notify the claimant and his representative, if 
any, of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (including as amended 
effective May 30, 2008; 73 Fed. Reg. 23353 (April 30, 2008)).  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
U.S. Court of Appeals for Veterans Claims (Court) held that 
the notice requirements of the VCAA applied to all 5 elements 
of a service connection claim (i.e., to include the rating 
assigned and the effective date of award).  

A February 2006 letter (prior to the rating decision on 
appeal), informed the veteran of the evidence needed to 
support his claim, the assistance that VA would provide to 
obtain evidence and information in support of the claim, 
evidence and information VA would obtain, and the evidence 
that he should submit if he did not desire VA to obtain such 
evidence on his behalf.  While he did not receive timely 
(i.e., pre-decisional) notice regarding disability ratings 
and effective dates of awards, he has had ample opportunity 
to respond after such notice was ultimately given (in July 
2006), and, more significantly, such notice is not critical 
unless service connection is being granted.  Consequently, he 
is not prejudiced by such notice deficiency.

The veteran's service treatment records (STRs) are associated 
with his claims file.  He has not identified any pertinent 
records that are outstanding.  The RO did not arrange for a 
VA audiological evaluation of the veteran because such is not 
necessary.  Because there is no objective evidence showing or 
suggesting that the veteran has (or ever had) a hearing loss 
disability, and no evidence that suggests such disability, if 
existing, might be related to his service, even the "low 
threshold" standard as to when an examination is necessary 
outlined by the Court in McLendon v. Nicholson, 20 Vet. App, 
79 (2006) is not met.  VA's duty to assist is met.  

Factual Background 

The veteran's service personnel records show that his 
military occupational specialties (MOSs) were armor crewman 
(first period of service) and infantryman (second period of 
service).  

On April 1985 enlistment audiometry, puretone thresholds, in 
decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
5
5
LEFT
15
10
5
5
15

On March 1987 audiometry, puretone thresholds, in decibels, 
were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
5
0
LEFT
15
0
0
5
15

On May 1992 audiometry, puretone thresholds, in decibels, 
were:







HERTZ



500
1000
2000
3000
4000
RIGHT
0
10
5
0
0
LEFT
10
0
0
0
5

In associated medical history he indicated that he did not 
have hearing loss.

On July 1992 audiometry, puretone thresholds, in decibels, 
were:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
10
5
5
5
15

In associated medical history the veteran indicated that he 
did not have hearing loss.

On March 1993 audiometry, puretone thresholds, in decibels, 
were:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
5
5
LEFT
10
5
5
10
15

On November 1993 audiometry, puretone thresholds, in 
decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
5
0
0
LEFT
0
5
5
10
15

On March 1996 audiometry, puretone thresholds, in decibels, 
were:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
10
15
LEFT
5
5
0
5
5

On a January 1998 audiometry, puretone thresholds, in 
decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
/
5
10
10
15
LEFT
/
5
0
0
0

In associated medical history the veteran indicated that he 
did not have hearing loss.  

On a January 1999 audiometry, puretone thresholds, in 
decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
/
5
10
5
10
LEFT
/
0
0
5
5

In associated medical history report, he indicated that he 
did not have hearing loss.  

On January 2002 audiometry, puretone thresholds, in decibels, 
were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
10
5
15
LEFT
10
0
0
5
5

In associated medical history, he indicated he did not have 
hearing loss.  

2002 and 2003 VA treatment records associated with the claims 
file contain no mention of hearing loss.

Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In 
order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Hickson v. West, 12 
Vet. App. 247 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a).

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies, 500, 1000, 
2000, 3000, 4000, Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of those 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

Certain chronic diseases (including sensorineural hearing 
loss (SNHL) as an organic disease of the nervous system) may 
be presumed to have been incurred or aggravated in service if 
they are manifested to a compensable degree within a 
specified period of time (1 year for SNHL) after discharge 
from active duty.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of a matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).

The veteran claims he has bilateral hearing loss due to 
acoustic trauma in service.  While it may reasonably be 
conceded that by virtue of his military occupational 
specialties he was exposed to some degree of noise trauma in 
service, none of the above-outlined audiometric examinations 
in service produced findings showing (or suggesting) that the 
veteran has a hearing loss disability; all puretone 
thresholds (including in the year of discharge from active 
duty) were well within what is considered in the normal 
range, below 25 decibels.  He consistently indicated 
(whenever asked) that he did not have hearing loss.  
Furthermore, there is no evidence that SNHL was manifested in 
the first postservice year.  Consequently, service connection 
for hearing loss disability on the basis that such became 
manifest in service, or on a presumptive basis (for SNHL as a 
chronic disease under 38 U.S.C.A. § 1112) is not warranted.  

It is also significant (and critical) in this case that the 
veteran has not submitted (or identified for VA to secure) 
any post-service evidence showing, or suggesting that he has 
a hearing loss disability as defined in 38 C.F.R. § 3.385.  A 
threshold matter that must be addressed in any claim seeking 
service connection is whether the veteran actually has (or 
during the appeal period has had) the disability for which 
service connection is sought.  Because he is a layperson, the 
veteran's own unsupported allegations that he has a hearing 
loss disability are not competent evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  In the absence of any 
proof that the veteran has a hearing loss disability, the 
veteran has not presented a valid claim of service connection 
for such disability.  See Brammer v. Derwinski, 3 Vet. App. 
223 (1992).  Finally, while the analysis does not need to 
proceed any further, it is also noteworthy that the veteran 
has presented no evidence suggesting that if a hearing loss 
disability were present, such disability would be related to 
his service.   

Accordingly, a preponderance of the evidence is against the 
claim and service connection for bilateral hearing loss must 
be denied.


ORDER

Service connection for bilateral hearing loss is denied.


REMAND

On May 2007 VA examination, the veteran reported that he had 
left knee instability without his knee brace.  However, on 
physical examination the physician did not comment as to 
whether instability was or was not shown.  As 
instability/degree thereof is a factor in rating knee 
disability, another examination is needed.

In Vazquez-Flores v. Peake, 22 Vet. App. 37, 43-44 (2008), 
the U.S. Court of Appeals for Veterans Claims (Court) 
outlined the notice VA is required to provide in a claim for 
an increased rating.  The Court held, in essence, that the 
Secretary must notify the claimant: (1) That to substantiate 
such a claim the claimant must provide (or ask the Secretary 
to obtain) evidence of a worsening of the condition and its 
impact on employment and daily life; (2) how disability 
ratings are assigned; (3) of any diagnostic code criteria for 
a higher rating that would not be satisfied by evidence of a 
noticeable worsening of symptoms and effect on functioning 
(such as a specific measurement or test result); and (4) 
provide examples of the types of medical and lay evidence the 
veteran may submit to support the claim.  The veteran has not 
been received Vazquez-compliant notice.  Notably, his 
statements do not reflect awareness of what evidence is 
needed to establish a combined rating in excess of 20 percent 
for knee disability.  

It is also noteworthy that "staged" ratings may be 
appropriate in an increased rating claim where the factual 
findings show distinct time periods of time when the service-
connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 
(2007). 
Accordingly, the case is REMANDED for the following action:

1.  Regarding his claim for a combined 
rating in excess of 20 percent for left 
knee disability, the RO should issue a 
letter providing the veteran the notice 
required in increased compensation 
claims, as outlined by the Court in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), specifically including: Notice 
that to substantiate such claim, he must 
provide (or ask the Secretary to obtain) 
evidence of a worsening of the condition 
and its impact on the veteran's 
employment and daily life; (2) notice of 
how disability ratings are assigned; (3) 
notice of the schedular criteria for 
rating knee disability (including based 
on limitation of motion and based on 
subluxation/instability); and (4) 
examples of the types of medical and lay 
evidence he may submit to substantiate 
the claim for increase.  He should be 
afforded adequate opportunity to respond.  

2.  The RO should then arrange for an 
orthopedic examination of the veteran to 
determine the current severity of his 
left knee disability.  The veteran's 
claims file must be reviewed by the 
examiner in conjunction with the 
examination.  All clinical findings 
should be described in detail (and should 
include both range of motion studies and 
specific findings as whether or not there 
is instability or subluxation (and if so 
the degree of each).  The examiner should 
explain the rationale for all opinions 
given. 

3.  The RO should then readjudicate the 
claim (to include consideration of 
"staged" ratings if indicated by the 
record).  If it is not granted to the 
veteran's satisfaction, the RO should 
issue an appropriate supplemental 
statement of the case, and afford the 
veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment by the RO.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


